Citation Nr: 1220473	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  09-33 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an increased disability rating for panic disorder without agoraphobia and depressive disorder, currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1984 to June 1985 and from March 1989 to September 1990.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and October 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO).


FINDING OF FACT

The Veteran's panic disorder without agoraphobia and depressive disorder have been manifested by anxiety with very frequent episodes of panic attacks, feeling depressed and lonely, crying spells, irritability, difficulty sleeping, lack of motivation, slightly decreased concentration and attention with occasional memory problem, transient suicidal ideation with no intent, social withdrawal and isolation, inability to establish intimate relationship, aggressive and inappropriate social behaviors, and obsessive thoughts and behaviors.  Objectively, the Veteran was adequately dressed, alert, fully oriented, cooperative and with occasional hygiene problem.  He exhibited depressed, anxious, angry or euthymic mood and congruent affect; good eye contact; normal or pressured speech; linear, goal-directed and occasionally tangential thought process; fair judgment and insight; grossly intact cognition; and thought content without any delusions, hallucinations, homicidal ideation, or psychosis.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 70 percent for panic disorder without agoraphobia and depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9412 (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's June 2008 letter advised the Veteran of the necessary elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Specifically, the RO's June 2008 letter informed the Veteran of what evidence was required to substantiate his claim for increased disability rating and of his and VA's respective duties for obtaining evidence.  The Veteran was also asked to submit evidence or information in his possession to the RO.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009).

Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as his identified post-service medical records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA has also provided the Veteran with multiple medical examinations to determine the severity of his panic disorder without agoraphobia and depressive disorder.  38 C.F.R § 3.159(c)(4).  The Board finds that the VA examinations obtained in this case were adequate and they were based on a review of the claims file and clinical examination of the Veteran and provided sufficient detail to determine the severity of the Veteran's service-connected psychiatric disability.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006). 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

The Rating Schedule establishes a general rating formula for mental disorders.  38 C.F.R. § 4.130 (2011).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  Id.

Service connection for the Veteran's panic attacks was granted by a December 1992 rating decision, and a noncompensable initial disability rating was assigned, effective September 9, 1990, under 38 C.F.R. § 4.130, Diagnostic Code 9410 (1992).  In an August 2003 rating decision, the RO granted an increased disability rating of 50 percent for panic disorder, effective March 16, 2001, under 38 C.F.R. § 4.130, Diagnostic Code 9412 (2011).  The Veteran filed his present claim for an increased evaluation for his service-connected panic disorder without agoraphobia in May 2008.  The RO continued the 50 percent rating for panic disorder without agoraphobia in a January 2009 rating decision, and the Veteran filed a timely notice of disagreement in February 2009.  Subsequently, by an October 2011 rating decision, the RO redefined the Veteran's psychiatric disability as panic disorder without agoraphobia and depressive disorder and an increased disability rating of 70 percent was granted effective May 28, 2008.  See AB v. Brown, 6 Vet. App. 35 (1993) (holding that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

Pursuant to Diagnostic Code 9412, the Veteran's panic disorder without agoraphobia and depressive disorder are assigned a 70 percent evaluation when there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating the evidence, the Board has noted the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DSM-IV; Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a GAF score of 51-60 indicates moderate symptoms, such as flat affect, circumstantial speech, occasional panic attacks, or moderate difficulty in social, occupational or school functioning, such as having few friends or having conflicts with peers or co-workers.  DSM-IV at 46-47.  A GAF score of 41 to 50 is assigned where there are serious symptoms, such as suicidal ideation, severe obsessional rituals, frequent shoplifting, or any serious impairment in social, occupational, or school functioning, such as no friends, unable to keep a job.  Id.  A GAF of 31-40 is defined as exhibiting some impairment in reality testing or communication, such as speech is at times illogical, obscure, or irrelevant, or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood, such as a depressed man that avoids friends, neglects family, and is unable to work.  Id.

In May 2008 VA psychology therapy notes, the Veteran reported frustration with his job search, anger, and feeling anxious and depressed.  He also reported poor energy and lack of motivation.  Mental status examination found that the Veteran was alert and fully oriented.  He was cooperative and made good eye contact.  His mood was angry, depressed, and tearful at times.  He denied any suicidal or homicidal ideation.

In June 2008, buddy statements were submitted on behalf of the Veteran in support of his claim.  The Veteran's friends reported the Veteran's symptoms of anxiety with overt panic attacks, lethargy, increased depression, loss of interest, negative feelings about future, social withdrawal and isolation, and low self-esteem.  It was noted that the Veteran was experiencing difficult times with flood damage to his home, prolonged period of unemployment, recent loss of family members and close friends, and a recent car accident.

In a June 2008 VA psychology therapy note, the Veteran continued to struggle with his obsession about the lost relationship with his high school girlfriend.  Mental status examination found that the Veteran was alert and fully oriented.  He was cooperative and made good eye contact.  His mood was irritable and his affect was labile.  He denied any suicidal or homicidal ideation.

The Veteran was afforded a VA examination in June 2008.  The VA examiner indicated that the Veteran's claims file was reviewed.  The Veteran was currently living alone.  He reported recent loss of his mother, sister and several close friends.  He had contact with another sister and niece and her children and saw them once every few months.  With regard to occupational history, the Veteran reported that he had been unemployed for about 9 months since he resigned from his job as a correctional officer "under duress" in September 2007 due to symptoms of depression and conflicts with management.  He indicated that he had difficulty finding employment despite his consistent efforts in job search and was feeling angry and frustrated.  The Veteran was currently attending three different mental health care professions for psychotherapeutic treatment.  He also was taking medications for anxiety and depression.  With regard to daily activities, the Veteran reported that he had been sleeping on his couch "for months" because he felt lonely.  He had been consistent and dedicated to job search and applied to at least 150 jobs since he started working with a job counselor.  He had also been attending a technical school.  The Veteran indicated that he had no significant relationship in many years.  He still obsessed about his loss of relationship with his high school girlfriend, who wrote him a Dear John letter while he was in service.  During his leisure time, he would eat or prepare food from cook books, cut grass, and do minor home improvement projects.  He related that he felt "listless."

Subjectively, the Veteran reported continued symptoms of possible dysphoria, increased panic anxiety, lack of energy, depression, crying spells and obsessing about his former girlfriend.  Mental status examination found that the Veteran was fully oriented, with normal speech.  He exhibited full affect, stable mood, goal directed thought process, thought content with no suicidal or homicidal ideation, no psychotic symptoms, intact cognition, and fair insight and judgment.  Objectively, the Veteran was casually dressed, with fair personal care and hygiene.  He had a tendency to speak tangentially.  The examiner noted that the Veteran demonstrated a generally unremarkable mental status examination with the exception of a slight decrease in short-term recall, attention and concentration; however, the Veteran demonstrated good reality accuracy and orientation, calculation ability, abstract thinking, capacity to perceive the similarities and differences between two concepts, social judgment and a general fund of information.  He was found competent for VA purposes.  The examiner stated that the Veteran's panic disorder without agoraphobia and major depressive disorder had caused moderate impairment in his social and vocational functioning; however, the Veteran remained motivated to engage in job search.  The examiner further stated that the Veteran's depression had been confounded by the loss of his mother, father and several close friends.  The diagnoses were panic disorder without agoraphobia; moderate recurrent major depressive disorder without psychotic features; and episodic alcohol abuse.  A GAF score of 58 was listed as related to the diagnoses.  The examiner noted that differentiating the relative impact of each separate diagnostic category was not possible without resorting to mere speculation.

On a July 2008 VA psychology therapy note, mental status examination found that the Veteran was alert and fully oriented.  He was cooperative and made good eye contact.  His mood was anxious.  He denied any suicidal or homicidal ideation.

In a November 2008 VA psychology therapy note, the Veteran reported that his job was going well and his boss seemed pleased with his work.  He stated that he was enjoying his companionship with his roommate although it was stressful.  He had been keeping busy by helping another friend with installing flooring.  Mental status examination found that the Veteran was alert and fully oriented.  He was cooperative and made good eye contact.  His mood was mildly depressed and his affect was congruent with mood.  He denied any suicidal or homicidal ideation.

In a December 2008 VA psychology therapy note, the Veteran reported continued episodes of anxiety attacks at work.  He stated that his job had been taking a toll on him due the long commute and feeling isolated at his job.  Mental status examination found that the Veteran was alert and fully oriented.  He was cooperative and made good eye contact.  His mood was mildly depressed and his affect was congruent with mood.  He denied any suicidal or homicidal ideation.

In a January 2009 VA psychology therapy note, the Veteran reported that he was let go from his job due to conflict with the "big boss."  He felt relieved because job was very stressful.  He reported having increased panic attacks at work and increased anxiety.  Mental status examination found that the Veteran was alert and fully oriented.  He was cooperative and made good eye contact.  His mood was anxious and his affect was congruent with content.  He denied any suicidal or homicidal ideation.

In February 2009 VA psychology therapy notes, the Veteran was very upset and tearful at times.  He stated that he thought that he was fired but there was a misunderstanding.  He continued to have difficulty at work and anxiety about his boss.  He reported thoughts of suicide while driving over a bridge but denied current intent.  He also reported little energy and that he had not been able to complete simple tasks and chores at home.  He was forgetful and had not been taking showers on a regular basis.  He felt hopeless and had crying episodes.  Mental status examination found that the Veteran was alert and fully oriented.  He was cooperative and made good eye contact.  His mood was depressed, often tearful, and anxious.  He denied any suicidal or homicidal ideation.

In a February 2009 letter, a private psychologist stated that the Veteran experienced increased panic attacks, crying episodes, fatigue, difficulty concentrating and poor motivation.  He had sleep disturbance, which contributed to his other symptoms.  He also experienced suicidal thoughts and appeared dishelved with poor hygiene.  He admitted to going as much as eight days without taking a shower.  He had tendency to isolate and had few friends.  The psychologist noted that the symptoms of poor hygiene, suicidal ideation, daily panic attacks and inability to establish an intimate relationship suggested significant impairment.

In March 2009 VA psychology therapy notes, the Veteran reported increased panic attacks and difficulty sleeping.  He ruminated a great deal about his job and his boss.  He also had been dwelling more on the high school girlfriend issue.  He had been contacting friends and spending time with them for support.  He stated that his job continued to be stressful but he had been taking it "one day at a time."  Mental status examination found that the Veteran was alert and fully oriented.  He was cooperative and made good eye contact.  His mood was depressed and tearful at times.  He denied any suicidal or homicidal ideation.

In an April 2009 VA psychology therapy note, the Veteran reported continued frustrations at his job.    Mental status examination found that the Veteran was alert and fully oriented.  He was cooperative and made good eye contact.  His mood was anxious.  He denied any suicidal or homicidal ideation.

In May 2009 VA psychology therapy notes, the Veteran stated that he made a trip to Florida to help out a friend.  He reported more frequent anxiety attacks, depressed mood, difficult time sleeping, and poor energy and motivation.  Mental status examination found that the Veteran was alert and fully oriented.  His speech was normal.  He was cooperative and made good eye contact.  His mood was depressed, tearful at times, angry and frustrated; and his affect was full.  He exhibited goal-directed thought process, thought contact without psychotic symptoms, intact cognition, and fair insight and judgment.  He denied any suicidal or homicidal ideation.

In a June 2009 VA psychology therapy note, the Veteran reported having difficulty completing chores and not taking care of his hygiene as he should.  He continued to have difficulty dealing with his job.  Mental status examination found that the Veteran was alert and fully oriented.  He was cooperative and made good eye contact.  His mood was depressed and frustrated.  He denied any suicidal or homicidal ideation.

In July 2009 VA psychology therapy notes, the Veteran reported increased panic attacks and disrupted sleep in part due to a burglary at his home.  Mental status examination found that the Veteran was alert and fully oriented.  He was cooperative and made good eye contact.  His mood was anxious.  He denied any suicidal or homicidal ideation.

In September 2009 VA psychology therapy notes, the Veteran reported continued struggle with panic attacks.  He reported that he went to his class reunion with a friend but was unable to dance due to panic attacks.  Mental status examination found that the Veteran was alert and fully oriented.  He was cooperative and made good eye contact.  His mood was anxious and angry.  He denied any suicidal or homicidal ideation.

A September 2009 VA psychiatry medication management note stated that the Veteran's mood fluctuated.  Overall, he stated that he felt fortunate to be alive.  He recently had episodes of anxiety attacks.  On mental status examination, the Veteran was alert and fully oriented.  He exhibited normal speech, full affect, more depressed mood, goal directed thought process, thought content with no suicidal or homicidal ideation, no psychotic symptoms, intact cognition, and fair insight and judgment.

In an October 2009 VA psychology therapy note, the Veteran reported that he had approximately five panic attacks while on a recent trip to visit his niece and friends.  He stated that he had been sleeping more but continued to dread going to his job and having another contact with his boss.  Mental status examination found that the Veteran was alert and fully oriented.  He was cooperative and made good eye contact.  His mood was anxious.  He denied any suicidal or homicidal ideation.

A December 2009 functional assessment rating stated that the Veteran had a difficult time developing relationships and expressing himself appropriately at times due to his panic disorder without agoraphobia and major depression.  The report noted that the Veteran would go over a week without showering or shaving because of his depression and tended to isolate making it difficult to form relationships with others.  It was also noted that he had panic attacks on a regular basis with no warning, during which he became emotional, often crying.  It affected his ability to concentrate.

In November 2009 VA psychology therapy notes, the Veteran reported continued difficulty with anxiety attacks and that he found himself withdrawing even more from others.  He continued to struggle with thoughts of the lost relationship with the high school girlfriend and was feeling helpless at his job.  Mental status examination found that the Veteran was alert and fully oriented.  He was cooperative and made good eye contact.  His mood was angry and anxious.  He denied any suicidal or homicidal ideation.

In December 2009 VA psychology therapy notes, the Veteran reported feeling overwhelmed about a meeting with his supervisor to address a recent reprimand.  He reported that he had been isolating more and dreaded the holiday season.  He visited a friend for two hours on Christmas.  He also reported continued sleep difficulty, little motivation and neglecting chores and hygiene.  Mental status examination found that the Veteran was alert and fully oriented.  He was cooperative and made good eye contact.  His mood was depressed, tearful at times and anxious.  He denied any suicidal or homicidal ideation.

In a January 2010 VA psychology therapy note, the Veteran stated that the Christmas holiday season was "miserable" because he spent most of it alone.  He reported continued sleep difficulty and poor energy and motivation.  Mental status examination found that the Veteran was alert and fully oriented.  He was cooperative and made good eye contact.  His mood was depressed and his affect was congruent with mood.  He denied any suicidal or homicidal ideation.

In February 2009 VA psychology therapy notes, the Veteran reported some improvement in sleep due to medication change.  Mental status examination found that the Veteran was alert and fully oriented.  He was cooperative and made good eye contact.  His mood was depressed, tearful at times and anxious.  He denied any suicidal or homicidal ideation.

A February 2010 VA psychiatry medication management note stated that the Veteran's mood fluctuated.  Overall, he felt more anxious and not happy with his job.  He recently had increased anxiety episodes.  On mental status examination, the Veteran was alert and fully oriented.  He exhibited normal speech, full affect, more depressed mood, goal directed thought process, thought content with no suicidal or homicidal ideation, no psychotic symptoms, intact cognition, and fair insight and judgment.

The Veteran underwent another VA examination in March 2010.  The VA examiner indicated that the Veteran's claims file was reviewed.  The Veteran reported that he lived alone and had never married.  He provided a detailed explanation about the breakup from his high school girlfriend and became angry and tearful when discussing this.  He stated that much of his sadness came from obsessing about how his life might have been different if they had stayed together.  He explained that though he tried to date a few women since that time, he always found defects in these individuals and their relationship never panned out.  The Veteran related that he felt lonely and slept on his sofa in the living room.  Occasionally, he made appointments to see friends and then did not show up.  He stated that he no longer cared to do much of anything around his house with regard to cleaning and maintenance.  The Veteran was currently working full-time and stated that he hated his job.  He used excessive profanity and became very angry while describing his work circumstances.  He stated that under the stress at work his panic attacks had increased.  He described his panic attacks as lasting 30 to 45 seconds and causing him to feel as if he was falling.  He stated that his attendance at work was very good and that he had not received any reprimands at his current job despite a couple of angry outbursts at work.  The Veteran continued to pick up his mail on time and pay utility bills.

The Veteran had been seen every other week by his individual therapist and followed by a psychiatrist for his medication needs.  He occasionally attended a depression treatment group meetings held by a social worker.  With regard to current symptoms, the Veteran reported feeling depressed and lonely.  He stated that he did not care about things as much as he used to.  He continued to complain of "panic attacks."  He stated that he had been having a lot more panic attacks, occurring four to five times weekly or more.  He also stated that he was more withdrawn.  He had difficult time concentrating although his basic skills at work were good; he had occasional memory problems at work.  The Veteran stated that he had some suicidal ideation several months previously but was not currently experiencing any suicidal ideation.

On mental status examination, the Veteran was casually dressed and unshaven.  No odor was noted although he indicated that there had been complaints at his job about his lack of hygiene.  He made good eye contact; however, his mood was extremely labile showing a pervasive pattern of excessive emotionality.  He was tearful at times or very angry and facially expressive.  He displayed rapid shifting and shallow expressions of emotion.  His thinking was tangential.  It was noted that he appeared to lack insight in the effect of some of his behaviors, particularly at his work.  Judgment was deemed fair and no sign of psychotic thinking was shown.  The Veteran continued to ruminate and obsess about his past relationship with his high school girlfriend.  The examiner stated that although the Veteran expressed some homicidal ideation, it seemed to be more of a self-dramatization and exaggerated expression of his emotion than a true intent to hurt anyone else.  The Veteran was found capable of managing his own finances.  The examiner noted that the Veteran continued to experience symptoms of both anxiety and depression and showed some trends of both histrionic and borderline personality disorder.  The examiner opined that the primary reasons for the Veteran's depression were his sadness about the lost relationship with his former girlfriend and his dissatisfaction with his current job.  The diagnosis was panic disorder without agoraphobia and depressive disorder, not otherwise specified, with history of alcohol abuse currently in remission.  A GAF score of 58 was listed.

In a May 2010 VA psychology therapy note, the Veteran reported being in more pain lately, which contributed to his depression.  He also reported continued difficulty at his job and more social isolation secondary to embarrassment due to panic attacks.  Mental status examination found that the Veteran was alert and fully oriented.  He showed depressed mood; congruent affect; good eye contact; good hygiene and grooming; linear thought process; thought content appropriate to topic with no psychosis, suicidal or homicidal ideation; organized and cooperative behavior; and intact memory and cognition.

In June 2010 VA psychology therapy notes, the Veteran stated that he continued to sleep very little and had been experiencing his panic episodes at work.  He gave a long history of panic attacks, which occurred more frequently and triggered when he was in crowds in close proximity to other people.  He stated that his sleep was chronically poor and his mood was depressed.  He further stated that his personal relationships and mobility were significantly impaired by panic attacks.  He felt overwhelmed lately with various responsibilities.  Mental status examination found that the Veteran was awake, alert and fully oriented.  He was adequately dressed and nourished.  He showed depressed or anxious mood; congruent affect; good eye contact; good hygiene and grooming; linear or circumstantial thought process; normal speech; thought content appropriate to topic with no psychosis, suicidal or homicidal ideation; organized and cooperative behavior; and intact memory and cognition.

In a July 2010 VA psychology therapy note, the Veteran reported continued sleep difficulty and frustration with the situation with one of his tenants.  He made a trip to Colorado to visit friends but was unable to really relax while on the trip due to panic attacks.  Mental status examination found that the Veteran was alert and fully oriented.  He showed depressed mood; congruent affect; good eye contact; good hygiene and grooming; linear thought process; thought content appropriate to topic with no psychosis, suicidal or homicidal ideation; organized and cooperative behavior; and intact memory and cognition.

In an August 2010 VA psychology therapy note, the Veteran reported continued sleep difficulty and fatigue.  He had difficulty with self care and following through with household chores.  He also reported more frequent panic episodes; he believed that his increased stress level was a contributing factor.  Mental status examination found that the Veteran was alert and fully oriented.  He showed angry mood; congruent affect; good eye contact; good hygiene and grooming; linear thought process; thought content appropriate to topic with no psychosis, suicidal or homicidal ideation; organized and cooperative behavior; and intact memory and cognition.

In an August 2010 VA psychiatry medication management note, the Veteran reported persistent poor sleep and frequent panic attacks.  His mood remained moderately depressed.  No recent suicidal ideation was reported.  On mental status examination, the Veteran was awake, alert and fully oriented.  He was adequately dressed and made good eye contact.  He showed slightly labile mood and affect, circumstantial thought process and normal speech.  There was no evidence of psychosis.

In a September 2010 VA psychiatry medication management note, the Veteran reported increased irritability and transient suicidal ideation.  He denied homicidal ideation.  He had been having increasingly frequent and severe panic attacks.  On mental status examination, the Veteran was awake, alert and fully oriented.  He was adequately dressed and made good eye contact.  He showed labile affect, "angry" and "depressed" mood, circumstantial thought process, and normal speech.  There was no evidence of psychosis.

A September 2010 letter from a VA physician stated that the Veteran had been exhibiting more aggressive behavior towards staff in the matter of intimidation and demands.  It was noted that his behavior could be variable depending on his mental state and could be characterized as being rude, offensive and at times discriminatory.

In an October 2010 VA psychiatry medication management note, the Veteran admitted to transient suicidal ideation without plan or intent.  He reported excessive ruminative thoughts over various problems.  He denied auditory or visual hallucinations.  Panic attacks had been occurring more often and were no longer controlled with current dose of medication.  On mental status examination, the Veteran was awake, alert and fully oriented.  He was adequately dressed and made good eye contact.  He was not physically hostile or agitated.  He showed anxious mood and affect, goal-directed thought process and normal speech.  There was no evidence of psychosis.

In a December 2010 VA psychology therapy note, the Veteran expressed frustration and disgust over transfer of his care to a different location due to a claim of disruptive behavior.  Mental status examination found that the Veteran was alert and fully oriented.  He exhibited euthymic mood; congruent affect; intense and somewhat hyperverbal speech; good hygiene and grooming; linear thought process; thought content appropriate to topic with no psychosis, suicidal or homicidal ideation; organized and cooperative behavior; and intact memory and cognition.

In a December 2010 VA psychiatry medication management note, the Veteran showed continued preoccupation with the circumstances surrounding the exclusion from his previous VA clinic.  He denied any current suicidal ideation and did not express any homicidal ideation.  He reported poor sleep, hoarding of unnecessary items and checking locks excessively.  On mental status examination, the Veteran was awake, alert and fully oriented.  He was adequately dressed and made good eye contact.  He showed sad and tearful affect, anxious and depressed mood, and goal-directed thought process.  His speech was loud and difficult to interrupt.  The VA physician stated that it was not possible to determine if the Veteran was experiencing psychotic symptoms.

In January 2011 VA psychology therapy notes, the Veteran indicated having increased panic attacks.  He reported not driving and missing work recent due to the attacks.  Mental status examination found that the Veteran was alert and fully oriented.  He exhibited euthymic mood; congruent affect; fair hygiene and grooming; linear thought process; thought content appropriate to topic with no psychosis, suicidal or homicidal ideation; organized and cooperative behavior; and intact memory and cognition.

A January 2011 VA psychiatry medication management note stated that the Veteran's mood remained depressed and he became increasingly lethargic.  He continued to experience panic attacks and chose not to drive himself to the clinic due to fear of having a panic attack.  He reported irritability but denied suicidal ideation or auditory or visual hallucinations.  He continued to hoard various items.  On mental status examination, the Veteran was awake, alert and fully oriented.  He was adequately dressed and made good eye contact.  No involuntary movements were noted.  He showed anxious affect, depressed mood, and tangential thought process.  His speech was normal but difficult to interrupt.  There was no evidence of psychosis. 

In February 2011 VA psychology therapy notes, the Veteran reported continued panic attacks.  Mental status examination found that the Veteran was alert and fully oriented.  He exhibited euthymic mood, congruent affect; fair hygiene and grooming; linear thought process; thought content appropriate to topic with no psychosis, suicidal or homicidal ideation; organized and cooperative behavior; and intact memory and cognition.

In a February 2011 VA psychiatry medication management note, the Veteran stated that he had several recent panic attacks but his mood had been less depressed.  He continued to have difficulty controlling hoarding behavior but stated that he had been talking to himself to help think clearly about what he was acquiring.  On mental status examination, the Veteran was awake, alert and fully oriented.  He was adequately dressed and made good eye contact.  No involuntary movements were noted.  He showed anxious affect and mood, and circumstantial thought process.  His speech was somewhat loud and difficult to interrupt.  There was no evidence of psychosis. 

In an April 2011 VA psychiatry medication management note, the Veteran reported poor sleep, panic attacks, and anxious and depressed mood.  On mental status examination, the Veteran was awake, alert and fully oriented.  He was adequately dressed and made good eye contact.  No involuntary movements were noted.  He showed anxious affect and mood, and circumstantial thought process.  His speech was somewhat pressured and loud.  There was no evidence of psychosis. 

In an April 2011 VA psychology therapy note, the Veteran reported continued panic attacks, with two to three a week.  Mental status examination found that the Veteran was alert and fully oriented.  He showed euthymic mood and congruent affect.  His mood was calm and tearful at times.  He had fair hygiene and grooming; linear thought process; thought content appropriate to topic with no psychosis, suicidal or homicidal ideation; organized and cooperative behavior; and intact memory and cognition.

In a May 2011 VA psychology therapy note, the Veteran reported increased panic attacks, with four to six a week.  He discussed problems with hoarding and memory.  Mental status examination found that the Veteran was alert and fully oriented.  He showed euthymic mood and congruent affect.  He became tearful and emotional when discussing the significant relationship that ended when he was on active duty.  He had fair hygiene and grooming; linear thought process; thought content appropriate to topic with no psychosis, suicidal or homicidal ideation; organized and cooperative behavior; and intact memory and cognition.

In a June 2011 VA psychology therapy note, the Veteran reported continued problems with panic attacks and his hoarding behavior.  He reported a recent positive interaction with someone with whom he served.  Mental status examination found that the Veteran was alert and fully oriented.  He showed euthymic mood and congruent affect.  He had fair hygiene and grooming; linear thought process; thought content appropriate to topic with no psychosis, suicidal or homicidal ideation; organized and cooperative behavior; and intact memory and cognition.

In a June 2011 VA psychiatry medication management note, the Veteran reported recent increased in the frequency of panic attacks and that he was afraid this would interfere with his performance at work.  He was sleeping well on his current medication.  He expressed feelings of sadness over various friends.  Hoarding remained a problem and he was preoccupied with restoring his ability to attend his previous VA clinic.  On mental status examination, the Veteran was awake, alert and fully oriented.  He was adequately dressed and made good eye contact.  No involuntary movements were noted.  He showed anxious affect and mood, and circumstantial thought process.  His speech was somewhat pressured and slightly loud.  There was no evidence of psychosis. 

In July 2011 VA psychology therapy notes, the Veteran reported increased frequency of panic attacks with increased memories of the "Dear John" letter that he received while in service.  He stated that holidays were a reminder that he was alone, which was emotionally difficulty for him.  He reported that one of his neighbors had been helping him to clean and organize his house.  He indicated that he continued to not bring more things into the house.  He also reported poor sleep.  Mental status examination found that the Veteran was alert and fully oriented.  He showed euthymic mood and congruent and anxious affect.  He became tearful when discussing feeling lonely and his former girlfriend.  He had fair hygiene and grooming; linear thought process; thought content appropriate to topic with no psychosis, suicidal or homicidal ideation; organized and cooperative behavior; and intact memory and cognition.

In a July 2011 VA psychiatry medication management note, the Veteran reported increasingly frequent panic attacks and that he took off several days from work due to the attacks.  He believed that his medications helped him with his symptoms of anxiety and depression.  He had been sleeping poorly.  On mental status examination, the Veteran was awake, alert and fully oriented.  He was adequately dressed and made good eye contact.  No involuntary movements were noted.  He showed anxious affect and mood, and circumstantial thought process.  His speech was rapid but of normal volume.  There was no evidence of psychosis.

In an August 2011 VA psychiatry medication management note, the Veteran complained of erratic work schedule and that he had been able to sleep no more than six hours a day.  His mood had been anxious and he continued to have panic attacks about three times a week.  He did not express specific feelings of depression and symptoms of obsessive compulsive behavior.  On mental status examination, the Veteran was awake, alert and fully oriented.  He was adequately dressed and made good eye contact.  No involuntary movements were noted.  He showed anxious affect and mood, and occasionally tangential thought process.  His speech was moderately pressured but of normal volume.  There was no evidence of psychosis. 

In September 2011 VA psychology therapy notes, the Veteran reported increased frequency of panic attacks, occurring 5 to 7 times in the previous week.  He also reported poor sleep and continued hoarding behavior.  Mental status examination found that the Veteran was alert and fully oriented.  He showed euthymic mood and congruent and anxious affect.  He became tearful when discussing feeling lonely and his former girlfriend.  He had fair to good hygiene and grooming; linear thought process; thought content appropriate to topic with no psychosis, suicidal or homicidal ideation; organized and cooperative behavior; and intact memory and cognition.

In an October 2011 VA psychiatry medication management note, the Veteran complained of increased fatigue and continued panic attacks on a regular basis.  On mental status examination, the Veteran was awake, alert and fully oriented.  He was adequately dressed and made good eye contact.  No involuntary movements were noted.  He showed anxious affect and mood, and circumstantial thought process.  His speech was pressured and somewhat loud.  There was no evidence of psychosis.

The evidence of record does not support a disability rating higher than 70 percent for the Veteran's panic disorder without agoraphobia and depressive disorder.  The only GAF score noted during the appeal period was 58, which contemplates moderate symptoms, such as flat affect, circumstantial speech, occasional panic attacks, or moderate difficulty in social, occupational or school functioning, such as having few friends or having conflicts with peers or co-workers.  DSM-IV at 46-47.  Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  

The other evidence of record shows that the Veteran's panic disorder without agoraphobia and depressive disorder have been manifested by anxiety with very frequent episodes of panic attacks, feeling depressed and lonely, crying spells, irritability, difficulty sleeping, lack of motivation, slightly decreased concentration and attention with occasional memory problem, transient suicidal ideation with no intent, social withdrawal and isolation, inability to establish intimate relationship, aggressive and inappropriate social behaviors, and obsessive thoughts and behaviors.

The Board finds that the evidence demonstrates significant impairment in social and occupational functioning, with deficiencies in most areas, such as work, family relations, judgment, or mood.  As to the Veteran's social functioning, social withdrawal and isolation, inability to establish intimate relationships, and aggressive and inappropriate social behaviors have been shown.  With regard to occupational functioning, although the Veteran has been able to maintain full-time employment for a substantial period of time on appeal, significant difficulty coping with the stress of work circumstances involving constant conflict with supervisors were reported by the Veteran.  To that effect, the May 2010 VA examiner noted that the Veteran appeared to lack insight in the effect of some of his behaviors, particularly at work.  More recently, in July 2011, the Veteran reported that he took off several days from work due to increasingly frequent panic attacks.  

However, while the objective evidence of record shows that the Veteran's level of disability to be in the severe range for his service-connected panic disorder without agoraphobia and depressive disorder, a disability rating higher than 70 percent is not for assignment because the evidence does not demonstrate delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; the intermittent inability to perform activities of daily living; disorientation to time and place; or memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9412.  Objectively, the Veteran was adequately dressed, alert, fully oriented and cooperative.  He exhibited depressed, anxious, angry or euthymic mood and congruent affect; good eye contact; normal or pressured speech; linear, goal-directed and occasionally tangential thought process; fair judgment and insight; grossly intact cognition; and thought content without any delusions, hallucinations, homicidal ideation, or psychosis.  

Although the Veteran had occasional hygiene problem, throughout the record he was shown to have maintained fair hygiene most of the time.  Moreover, no other problems were shown with regard to his ability to perform activities of daily living.  On the May 2008 VA examination, the Veteran stated that he would eat or prepare his own food, cut grass and do minor home improvement projects.  Notably, the examiner noted that the Veteran demonstrated good reality accuracy and orientation, calculation ability, abstract thinking, capacity to perceive the similarities and differences between two concepts, social judgment and a general fund of information.  Further, the March 2010 VA examination reported that he continued to pick up his mail and pay utility bills on time.  Both the May 2008 and March 2010 VA examiners found that the Veteran was competent to manage his own financial affairs.  Additionally, although the Veteran expressed some homicidal ideation on the March 2010 VA examination report, the VA examiner noted that it was more of a self-dramatization and exaggerated expression of his emotion rather than a true intent to hurt anyone else.  In subsequent treatment records, the Veteran consistently denied any homicidal ideation and therefore, persistent danger of hurting self or others has not been shown.  Furthermore, although significant impairment has been shown adapting to stressful circumstances, as well as significant difficulty to establish and maintain effective relationships, total social and occupational impairment has not been shown.  The Veteran reported good relationships with his sibling and several friends.  In November 2009, the Veteran reported that he kept busy by helping a friend with installing flooring.  He would also occasionally visit with his niece and her family and his friends.  Accordingly, the Board finds that the objective evidence of record does not support a disability rating in excess of 70 percent at any time during the appeal.

Accordingly, in considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the disability picture more closely approximates a 70 percent rating and a disability rating higher than 70 percent is not warranted for the Veteran's panic disorder without agoraphobia and depressive disorder.  See 38 C.F.R. § 4.7 (2011) (where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating); 38 C.F.R. § 4.130, Diagnostic Code 9412.

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected panic disorder without agoraphobia and depressive disorder, the evidence shows no distinct periods of time on appeal, during which the Veteran's psychiatry disability, has varied to such an extent that a rating greater than 70 percent would be warranted.  Thus, staged ratings are not in order, and a 70 percent rating for panic disorder without agoraphobia, with depressive disorder, is warranted since the date of this present claim.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate, and no referral is required. 

The Board finds that the Veteran's disability picture was not so unusual or exceptional in nature as to render his current 70 percent rating inadequate.  The Veteran's panic disorder without agoraphobia and depressive disorder are evaluated as a mental disorder pursuant to 38 C.F.R. § 4.130, the criteria of which is found by the Board to specifically contemplate the level of disability and symptomatology exhibited by the Veteran's psychiatric disability.  The Veteran's service-connected panic disorder without agoraphobia and depressive disorder are manifested by anxiety with very frequent episodes of panic attacks, feeling depressed and lonely, crying spells, irritability, difficulty sleeping, lack of motivation, slightly decreased concentration and attention with occasional memory problem, transient suicidal ideation with no intent, social withdrawal and isolation, inability to establish intimate relationship, aggressive and inappropriate social behaviors, and obsessive thoughts and behaviors.  Objectively, the Veteran was adequately dressed, alert, fully oriented, cooperative and with occasional hygiene problem.  He exhibited depressed, anxious, angry or euthymic mood and congruent affect; good eye contact; normal or pressured speech; linear, goal-directed and occasionally tangential thought process; fair judgment and insight; grossly intact cognition; and thought content without any delusions, hallucinations, homicidal ideation, or psychosis.  When comparing the disability picture of the Veteran's panic disorder without agoraphobia and depressive disorder, with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the current 70 percent disability rating for his service-connected psychiatric disability.  See 38 C.F.R. § 4.130, Diagnostic Code 9412.  A rating in excess thereof is provided for certain manifestations of the service-connected psychiatric disability but the evidence of record did not demonstrate that such manifestations were present in this case.  The evidence does not show this condition to be manifested by symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  The criteria for a 70 percent disability rating reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.130, Diagnostic Code 9412; see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

In reaching this decision the Board considered the doctrine of reasonable doubt, and finds a disability rating in excess of 70 percent is not warranted for his service-connected panic disorder without agoraphobia and depressive disorder.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A disability rating in excess of 70 percent for panic disorder without agoraphobia and depressive disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


